Order entered September 24, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00263-CR

                         MATHEW CLAYTON HELGET, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F16-41618

                                            ORDER
       Before the Court is appellant’s September 20, 2018 second motion for an extension of the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or

before October 3, 2018. If appellant’s brief is not filed by October 3, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE